Citation Nr: 1229028	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  09-49 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles denying, among other things, service connection for sleep apnea.  

The Veteran requested the decision be revised due to clear and unmistakable error (CUE).  An August 2009 rating decision declined revising the September 2008 denial and the Veteran appealed.  The claim was previously before the Board in September 2011, and the Board determined that the September 2008 rating decision was not yet final and, therefore, the appeal properly stemmed from the September 2008 rating decision.  The claim was then remanded for further development.  The development having been completed, the claim is once again before the Board for appellate consideration.

The Veteran had a hearing before the Board in January 2011 and the transcript is of record.  The Veterans Law Judge (VLJ) who presided over the hearing no longer works for the Board.  The Veteran was informed of this in May 2012 and given a chance to request a new hearing.  He did not respond and, therefore, the Board concludes no additional hearing is desired.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims his sleep apnea symptoms began in the military, but was not formally diagnosed until 2004, nearly three decades after service.

He indicates being sleepy all the time and nodding off during military classes.  In support of his claim, the Veteran supplied in-service and post-service performance review records indicating he was frequently reprimanded for sleeping on duty.  Most significantly, the Veteran submitted a November 1976 in-service performance review indicating the Veteran needed constant supervision, and had been counseled for sleeping on duty.  

Service treatment records do not show complaints, treatment or diagnoses of sleep apnea, but the Veteran was treated for an acute respiratory disease in February 1974.  In-service records also show the Veteran, at 5'5", went from 144 pounds in January 1974 to 155 pounds in September 1976.  A separation examination, however, is not of record and the Veteran testified before the Board that he did not receive a separation examination.

Also well documented in the claims folder is the Veteran's decades-long smoking habit and continued weight gain.  In May 2004, the private sleep study report indicates the Veteran's weight at 165 pounds with a diagnosis of chronic obstructive sleep apnea.  

The Veteran was afforded a VA examination in February 2008 where the examiner confirmed the Veteran's diagnosis of sleep apnea, but found it unlikely that the Veteran's diagnosis was related to his in-service treatment for acute respiratory disease.  Rather, the examiner opined that the Veteran's sleep apnea is more likely a result of his 50 pound weight gain since he joined the military in 1974.  At the time of the examination, the Veteran weighed in at 194 pounds.

The Veteran believes the weight gain was mostly during his military years and, therefore, reasonable doubt should be rendered in his favor.  The medical evidence, however, does not support the Veteran's contention.  Again, the service treatment records confirm an 11 pound weight gain in the military.  The Veteran points out that he never received a separation examination and, therefore, there are 5 months of service "unaccounted for."  The Board notes, however, that the Veteran weighed 165 pounds in 2004 (nearly three decades after service) and 194 pounds by 2008.  This suggests the majority of the Veteran's weight gain was during post-service years.

In any case, the February 2008 VA examination opinion is ambiguous as to whether his in-service weight gain contributed to his development of sleep apnea.  The examiner also did not address or otherwise consider the Veteran's contentions that symptoms began in the military.  

Indeed, there are lay statements from the Veteran's family, friends and co-workers detailing his symptoms through the years.  In light of these statements, the ambiguous 2008 medical opinion, and the personnel record indicating the Veteran was reprimanded for sleeping on duty, the Board concludes a new VA examination is warranted.

The VA should also take this opportunity to obtain recent VA outpatient treatment records from February 2012 to the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's recent VA outpatient treatment records from February 2012 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2. After obtaining the above records, to the extent available, schedule the Veteran for an appropriate examination to determine the current nature and likely etiology of his sleep apnea.  

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) must be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review. 

Based on the examination and review of the record, the examiner is to address the following:  

(a)  Does the Veteran have chronic obstructive sleep apnea?    

(b)  If the answer to (a) is yes is it at least as likely as not (50 percent probability) that his sleep apnea was incurred in or is otherwise related to service?

The examiner must consider and address the Veteran's lay statements describing in-service symptoms, lay statements from friends and family, his in-service acute respiratory disease, in-service poor performance review, his in-service and post-service weight gain, the Veteran's smoking habit, and the 2008 VA examiner's opinion.
 
The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


